department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b program c city d school e organization x dollars amount y number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b one of your primary goals is to help young people overcome socioeconomic barriers through education by contributing to the steadily growing number of young people in the c metropolitan letter catalog number 58263t area who overcome these barriers to graduate from public high school and then from college prepared for meaningful employment and active civic participation the purpose of b is to provide financial awards as necessary directly to support d high school graduates who will attend educational institutions that are described in sec_170 of the code educational institutions to allow such graduates an achievable largely debt- free path to an associate’s or bachelor's degree the number of awards made each year will depend on the size of the applicant pool the qualifications and needs of the candidates and the funds available to you each financial award will be for up to x dollars per academic year based on current costs to be adjusted in line with increases in the costs participants will incur with the award amount to be determined based on the need of the applicant for a two- year or four-year course of undergraduate study at an educational_institution described in sec_170 of the code for up to the four years of that course recipients of financial awards will a representative of e an independent nationally recognized college success program or a similar organization or counselor counselling support ongoing receive advice from also and no formal application process candidates will b will be publicized through informational material disseminated by you and d high school there is be nominated by a nominating committee which will consist of representatives of d high school including one or more senior guidance counselors along with college advisors teachers and other guidance counselors all of whom have regular and direct involvement with the students of d high school to be considered for an award under b potential recipients must be ad high school graduating senior with an offer of acceptance to an educational_institution described in sec_170 of the code to undertake a two-year or four-year course of undergraduate study have generally earned a cumulative gpa of and a class rank in the upper percent of his or her graduating class an applicant with a gpa below and class rank below may be considered under special circumstances such as an applicant's demonstration of academic potential commensurate within the goals of b examples of special circumstances include an applicant’s unstable domestic or financial situation or other personal issues causing the applicant’s grades to have suffered provide recommendations from two individuals at least one of which must be an academic such as a teacher guidance counselor or administrator these recommendations may be provided orally unless the nominating committee requests that such recommendations be in writing or if the applicant wishes to do so if the recommendations are not in writing the nominating committee will maintain a record of such recommendations provide a writing sample such as an essay or other written work which demonstrates the academic potential of the applicant if the applicant is requested to do so by the nominating committee or if the applicant wishes to do so potentially have an unmet financial need in relation to the costs of undertaking a two- year or four-year course of undergraduate study if a participant’s total costs of attendance are covered by awards through the free application_for federal student aid fafsa and the tuition assistance program tap awards there will be no financial award component for the participant letter catalog number 58263t agree to a personal interview with one or more members of the nominating committee and separately to one or more members of the selection committee agree to regularly participate in a mentoring advising program while attending college agree to file the fafsa and tap applications annually if eligible not be related by blood or marriage to anyone serving on the nominating and selection committee as well not be a disqualified_person within the meaning of sec_4946 of the code the nominating committee will assess students at d high school to determine whether they satisfy the eligibility criteria and then will select students on a rolling basis and send its recommendations to your selection committee made up of your trustees who will review the recommended candidates using the following criteria i the information about the student considered by the nominating committee which will include the transcripts of the student it may also include the writing sample in cases in which the nominating committee asked for such samples to be provided or the student chose to provide such a sample ii the prior academic performance of the student and the future academic potential of the student iii the positive recommendations from teachers or coaches and iv the conclusions from the reports of the personal interview with the student provided by one or more members of the selection committee regarding such student's demonstrated determination to succeed in college and life and capability to continue education through the two-year or four-year course of undergraduate study its review the selection committee will select the recipients and will on the basis of be based on the subsequently set the amount of each financial award the award amount will difference between the direct costs of the course of study plus an allowance for books and other supplies and the aggregate amount covered by college financial aid awards fafsa tap and any other equivalent program the direct costs for a participant who commutes to the relevant educational_institution include i tuition ii fees iii textbooks and supplies and iv transportation costs equivalent to a monthly bus or train pass for the time attending such institution for a participant who resides at the relevant educational_institution the direct costs include tuition ii fees iii accommodation equivalent to the cost of living in a double room at such institution iv health insurance premium for a b participant who is unable to provide a waiver indicating that he or she already has health_insurance_coverage v board the cost of meals provided by the participant’s college or accommodation or otherwise and vi textbooks and supplies on a case-by-case basis applicants may request additional financial assistance for winter or summer semesters of study and for emergency funding to cover personal needs if the financial hardship of the participant prevents him or her from meeting the basic necessities of life for some participants in b the costs of attendance will be fully covered by awards through fafsa and tap in such cases because such participant has no unmet financial need no financial award will be provided however you may still arrange for the provision of ongoing counselling support and advice from representatives of e or a similar organization or counselor letter catalog number 58263t participants will be required to complete semiannual reviews submit transcripts at the end of each semester and receive ongoing counseling so that you may monitor the participants’ compliance with the terms and conditions of the grant and insure the grants are being used for their intended purpose the continuation of the grant from year to year is conditioned upon the participant’s continued enrollment in an undergraduate degree program and the participant's satisfactory academic performance the participant is expected to demonstrate an ongoing accumulation of credits towards his or her degree and a minimum gpa of y should develop a plan in conjunction with his or her representative of e or a similar organization or counselor to demonstrate improvement over the following semester if the participant does not demonstrate academic improvement over such semester the participant may lose his or her eligibility to participate in b if the participant's gpa falls below y the participant on a case-by-case basis you may allow for an interruption of a b recipient’s education without a corresponding loss of funds if the interruption is for a good cause eg illness or family issues you may also for good cause shown permit participation in b for undergraduate education to continue for more than four years to accommodate dual majors degrees such as engineering that often require a fifth year or participants who switch majors b participation is intended solely to enable worthy individuals to obtain an undergraduate education no b participant will be required to enroll in any particular undergraduate or graduate program or to study any particular subject although b is available only at certain educational institutions as determined by you each participant will have the choice to use the award in the pursuit of any course of undergraduate study he or she chooses you will retain records pertaining to all b participants including all information secured_by the selection committee to evaluate the applicants’ qualifications to ensure that funds are applied in furtherance of the purposes of b and you to the extent possible grants will be paid_by you directly to the relevant educational_institution on account of the fees such institution charges and the costs of other items covered by the grant in such case you will retain all documentation provided by the relevant educational_institution pertaining to receipt of fees and application thereof to such participant’s direct costs if grant funds awarded cannot be paid directly to the participant's educational_institution you will pay such grant funds to the participant’s personal college account or to the participant directly to be used to meet his or her direct costs the status of each participant's grant will be reviewed twice annually by you and the educational_institution to ensure continuing compliance with the terms of the grant and to ensure such grant is used in furtherance of the purposes of b and you the focus of b is the students of c high school but in the future it is possible that the students of other high schools will be assisted in the same way if you determine that the students of other high schools should be assisted a similar process will be implemented in conjunction with the relevant high school an independent nominating committee will be established comprised of representatives of the high school who will recommend students to the selection committee and the students will be assessed in accordance with the same objective and nondiscriminatory criteria as that for b letter catalog number 58263t you provided a written_statement that you will maintain the following information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering b basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your e grant distributions with the irs if necessary letter catalog number 58263t we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
